           Case: 1:21-cv-00580-MWM-SKB Doc #: 1-1 Filed: 09/07/21 Page: 1 of 8 PAGEID #: 6




                          AFTAB PUREVAL
                 HAMILTON COUNTY CLERK OF COURTS


                                COMMON PLEAS DIVISION

                              ELECTRONICALLY FILED
                            August 13, 2021 12:01 PM
                                  AFTAB PUREVAL
                                 Clerk of Courts
                             Hamilton County, Ohio
                              CONFIRMATION 1098163


             ASHLEY BURNS                                                      A 2102852
                  vs.
              WALMART INC



FILING TYPE: INITIAL FILING (OUT OF COUNTY) WITH NO JURY
                         DEMAND
                                          PAGES FILED: 7




                                                      EFR200




E-FILED 08/13/2021 12:01 PM / CONFIRMATION 1098163 / A 2102852 / COMMON PLEAS DIVISION / IFO
           Case: 1:21-cv-00580-MWM-SKB Doc #: 1-1 Filed: 09/07/21 Page: 2 of 8 PAGEID #: 7




                                        IN THE COURT OF COMMON PLEAS
                                            HAMILTON COUNTY, OHIO


           ASHLEY BURNS                                               Case No.
           209 Johnson Flat Rd.                                       Judge:
           Hillsboro, KY 41049

                           Plaintiff,

           vs.                                                              COMPLAINT FOR PERSONAL
                                                                            INJURY
           WALMART INC.
           Serve: CT Corporation System
           4400 Easton Commons Way, Suite 125
           Columbus, OH 43219

                    and

           JOHN DOES 1-10 EMPLOYEES
           c/o The Kroger Co.
           2322 Ferguson Road
           Cincinnati, OH 45238

                    and

           WELLCARE HEALTH PLANS OF
           KENTUCKY, INC.
           Serve: Equian
           26555 Evergreen Rd. STE 200
           Southfield, MI 48076

                           Defendants.



                    Now comes Plaintiff, Ashley Burns, by and through counsel, and for her Complaint

           against the Defendants hereby states the following:

                                                      THE PARTIES

                 1. Plaintiff Ashley Burns resides at 209 Johnson Flat Rd. Hillsboro, KY 41049 and has so

                    resided there at all times relevant herein.


                                                                  1



E-FILED 08/13/2021 12:01 PM / CONFIRMATION 1098163 / A 2102852 / COMMON PLEAS DIVISION / IFO
           Case: 1:21-cv-00580-MWM-SKB Doc #: 1-1 Filed: 09/07/21 Page: 3 of 8 PAGEID #: 8




              2. Defendant Walmart Inc. (herein after “Walmart”) operates a store (herein after

                  “Walmart”) located at 2322 Ferguson Road, Cincinnati, Hamilton County, Ohio, 45238,

                  and has been doing business in the state of Ohio at all times relevant herein.

              3. Defendant John Does 1-10 (Employees) (herein after “Employees 1-10) are employees of

                  Defendant Walmart and were employees of Defendant Walmart at all times relevant

                  herein.

              4. Defendant Wellcare Health Plans of Kentucky, Inc. (herein “Wellcare”) is a health

                  insurance company doing business in the state of Ohio and has been doing business in the

                  state of Ohio at all times relevant herein.

                                           JURISDICTION AND VENUE

              5. Plaintiff Ashley Burns incorporates paragraphs 1 through 4 as if fully rewritten herein.

              6. The Hamilton County Court of Common Pleas has jurisdiction over and venue is proper

                  for the claim herein as Defendants are doing business in, are domiciled in, and the events

                  giving rise to this complaint took place in Hamilton County, Ohio.

              7. Plaintiff seeks damages in excess of twenty-five thousand dollars ($25,000.00)

              8. Jurisdiction and venue are proper under OH Civ. R. 3 (C)(2), (3), and (6).

                                                     COUNT I
                                          (John Doe Employee’s Negligence)

              9. Plaintiff Ashley Burns incorporates paragraphs 1 through 8 as if fully rewritten herein.

              10. At or about October 27, 2019 Plaintiff Ashley Burns was present at Walmart located at

                  2322 Ferguson Road Cincinnati, Ohio 45238 as a business invitee.

              11. At or about that time, Defendant John Doe Employees 1-10, who were employed by

                  Defendant Walmart, negligently performed their duties in that they created a hazardous

                                                                2



E-FILED 08/13/2021 12:01 PM / CONFIRMATION 1098163 / A 2102852 / COMMON PLEAS DIVISION / IFO
           Case: 1:21-cv-00580-MWM-SKB Doc #: 1-1 Filed: 09/07/21 Page: 4 of 8 PAGEID #: 9




                  Condition in the form of a puddle of liquid in or around an aisle in which Plaintiff slipped

                  and sustained injuries.

              12. As a direct and proximate result of the aforesaid negligence committed by Defendant

                  John Doe Employees 1-10, Plaintiff Ashley Burns has suffered potentially permanent

                  physical injuries causing pain and suffering.

              13. As a direct and proximate result of the aforesaid negligence committed by Defendant

                  John Doe Employees 1-10, Plaintiff Ashley Burns has incurred medical expenses and

                  will continue to incur expenses in an amount to be proven at trial.

              14. As a direct and proximate result of the aforesaid negligence committed by Defendant

                  John Doe Employees 1-10, Plaintiff Ashley Burns has sustained a loss of the enjoyment

                  of her life and will continue to do so for the rest of her life.

              15. As a direct and proximate result of the aforesaid negligence committed by Defendant

                  John Doe Employees 1-10, Plaintiff Ashley Burns has suffered a loss of income and other

                  economic damages in an amount to be proven at trial.

                                                          COUNT II
                                                     (Vicarious Liability)

              16. Plaintiff Ashley Burns incorporates paragraphs 1 thru 15 as if fully rewritten herein.

              17. Defendant Walmart is liable for the acts of Defendant John Doe Employees 1-10 because

                  Defendant John Doe Employees 1-10 was acting within the course and scope of their

                  employment with Defendant Walmart at the time of the incident, or because Defendants

                  Walmart ratified the acts of Defendant John Doe Employees 1-10.

              18. As a direct and proximate result of the negligent acts committed by Defendant John Doe

                  Employees 1-10 within the course and scope of employment described herein, Defendant

                  Walmart is vicariously liable for the aforesaid acts of its employees pursuant to the

                                                              3



E-FILED 08/13/2021 12:01 PM / CONFIRMATION 1098163 / A 2102852 / COMMON PLEAS DIVISION / IFO
           Case: 1:21-cv-00580-MWM-SKB Doc #: 1-1 Filed: 09/07/21 Page: 5 of 8 PAGEID #: 10




                  doctrine of Respondeat Superior.

              19. As a direct and proximate result of the negligence of Defendant Walmart and Defendant

                  John Doe Employees 1-10 described herein, Plaintiff Ashley Burns has incurred medical

                  expenses in excess and will continue to incur expenses in an amount to be proven at trial.

                                                    COUNT III
                                              (Walmart Failure to Warn)

              20. Plaintiff Ashley Burns incorporates paragraphs 1 through 19 as if fully rewritten herein.

              21. At or about October 27, 2019, Plaintiff Ashley Burns was present as a business invitee at

                  Walmart, located at 2322 Ferguson Road Cincinnati, Ohio 45238.

              22. At or about that time, Plaintiff Ashley Burns walking in or near an aisle, where she

                  slipped on a puddle on the floor, fell to the ground, and sustained injuries.

              23. At or about that time, Defendant Walmart was negligent for allowing a hazardous

                  condition to exist within their premises with no posted signage warning of the hazard.

              24. As a direct and proximate result of the aforesaid negligence committed by Defendant

                  Walmart, Plaintiff Ashley Burns has suffered potentially permanent physical injuries

                  causing pain and suffering.

              25. As a direct and proximate result of the aforesaid negligence committed by Defendant

                  Walmart, Plaintiff Ashley Burns has incurred medical expenses and will continue to incur

                  medical expenses in an amount to be proven at trial.

              26. As a direct and proximate result of the aforesaid negligence committed by Defendant

                  Walmart, Plaintiff Ashley Burns has sustained a loss of the enjoyment of her life and will

                  continue to do so for the rest of her life.

              27. As a direct and proximate result of the aforesaid negligence committed by Defendant

                  Walmart, Plaintiff Ashley Burns has suffered a loss of income and other economic

                                                                4



E-FILED 08/13/2021 12:01 PM / CONFIRMATION 1098163 / A 2102852 / COMMON PLEAS DIVISION / IFO
           Case: 1:21-cv-00580-MWM-SKB Doc #: 1-1 Filed: 09/07/21 Page: 6 of 8 PAGEID #: 11




                   damages in an amount to be proven at trial.

                                                        COUNT IV
                                                   (Wellcare Subrogation)

               28. Plaintiff Ashley Burns incorporates paragraphs 1 through 27 as if fully rewritten herein.

               29. Upon information and belief, Plaintiff Ashley Burns may have had medical assistance or

                   received payments from Defendant Wellcare for care and treatment rendered due to

                   injuries sustained in the aforementioned accident.

               30. Defendant Wellcare is or may be subrogated to a portion of Plaintiff Ashley Burns’s

                   claim against Defendants and should be required to assert its interest or otherwise be

                   forever barred from doing so.

               31. Plaintiff Ashley Burns states that Defendant Wellcare may have an interest in this action

                   and should assert its right of subrogation at this time or be forever barred from doing so.

                   WHEREFORE, Plaintiff Ashley Burns demands judgment against Defendants Walmart

               Inc. and John Does 1-10 (Employees) in an amount in excess of $25,000.00, plus costs

               incurred herein and any other relief the court deems proper.

                   WHEREFORE, Plaintiff Ashley Burns demands Defendant Wellcare set forth their

               subrogation or forever be barred from the collection thereof.




           / / /

           / / /


                                                            5



E-FILED 08/13/2021 12:01 PM / CONFIRMATION 1098163 / A 2102852 / COMMON PLEAS DIVISION / IFO
           Case: 1:21-cv-00580-MWM-SKB Doc #: 1-1 Filed: 09/07/21 Page: 7 of 8 PAGEID #: 12




                                                    Respectfully submitted,


                                                     /s/ Joel A. Buckley
                                                     Joel A. Buckley (0099278)
                                                     David M. Jones (0091118)
                                                     Michael S. Kahan (0090864)
                                                     Kevin F. Teran (0097110)
                                                     Jones Kahan Law LLC
                                                     2321 Kemper Lane
                                                     Cincinnati, OH 45206
                                                     Jbuckley@jklawoffices.com
                                                     Djones@jklawoffices.com
                                                     Mkahan@jklawoffices.com
                                                      (513)-813-4000
                                                     (888)-447-1859
                                                     Attorneys for Plaintiff Ashley Burns




                                                        6



E-FILED 08/13/2021 12:01 PM / CONFIRMATION 1098163 / A 2102852 / COMMON PLEAS DIVISION / IFO
                                   Case: 1:21-cv-00580-MWM-SKB Doc #: 1-1 Filed: 09/07/21 Page: 8 of 8 PAGEID #: 13




                                                                     TO THE CLERK OF COURTS:

                                          Please serve the foregoing documents upon Defendants, via certified mail, in accordance
                                   with the Ohio Rules of Civil Procedure, at the following addresses:

                                   WALMART INC.
                                   Serve: CT Corporation System
                                   4400 Easton Commons Way, Suite 125
                                   Columbus, OH 43219

                                   and

                                   WELLCARE HEALTH PLANS OF
                                   KENTUCKY, INC.
                                   Serve: Equian
                                   26555 Evergreen Rd. STE 200
                                   Southfield, MI 48076



                                                                                         /s/ JoelA. Buckley
                                                                                         Joel A. Buckley (0099278)
                                                                                         Attorney for Plaintiff Ashley Burns




                                                                                  7



                        E-FILED 08/13/2021 12:01 PM / CONFIRMATION 1098163 / A 2102852 / COMMON PLEAS DIVISION / IFO
Powered by TCPDF (www.tcpdf.org)
